FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                         July 25, 2012

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
AMERICAN CONTRACTORS
INDEMNITY COMPANY,

             Plaintiff-Appellee,

v.                                                        No. 11-3285
                                                 (D.C. No. 2:08-CV-02586-JWL)
SHERRY BOEDING,                                             (D. Kan.)

             Defendant-Appellant,

and

JOHN ATAMIAN; NEW IMAGE
INVESTMENTS, LLC,

             Defendants.


                            ORDER AND JUDGMENT*


Before TYMKOVICH, HOLLOWAY, and MATHESON, Circuit Judges.


      Sherry Boeding, appearing pro se, appeals from an order of the district court

that was entered on May 23, 2011, and that was certified for interlocutory appeal

*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R App. P. 32.1 and 10th Cir. R. 32.1.
under Fed. R. Civ. P. 54(b) only as to defendant New Image Investments, LLC

(“New Image”). Because Ms. Boeding has failed to establish her standing to

challenge that order, we dismiss the appeal.


                                   I. Background

      In 2005 and 2006, American Contractors Indemnity Company (“ACIC”), a

California surety company, issued Administrator Bonds to defendant John Atamian, a

resident of Arizona, who had been appointed as the administrator of a California

probate estate. In exchange for those bonds, Mr. Atamian and Ms. Boeding, also a

resident of Arizona, each executed and furnished to ACIC an indemnity bond which

exonerated and indemnified ACIC from liability and any and all losses, attorney’s

fees, costs, or other expenses incurred by ACIC by reason of having executed the

Administrator Bonds.

      ACIC filed this suit in equity in 2008. Pertinent to this appeal, ACIC alleged

that claims had been made against the Administrator Bonds in litigation in California.

ACIC therefore asserted in this suit that a constructive trust should be enforced

against certain real property in Shawnee County, Kansas, which ACIC alleged was

purchased and renovated by New Image with misappropriated estate funds, and that

ACIC should be exonerated by Mr. Atamian and Ms. Boeding pursuant to their

indemnity agreements for its obligations under the Administrator Bonds (including

its attorney’s fees and costs in this suit). ACIC alleged that Mr. Atamian had

misappropriated funds from the probate estate, that $120,000 of the misappropriated

                                         -2-
funds had been transferred first into an account held by Mr. Atamian and

Ms. Boeding and then into another account held by New Image, and that all or part of

those estate funds had been used by New Image to purchase and renovate the real

property in Kansas. ACIC sought a constructive trust on the real property in order to

reclaim those funds for the estate’s beneficiaries.

      Mr. Atamian was served with the summons and complaint, but he failed to

answer. As a result, on July 28, 2009, he was declared in default, and the district

court did not address the merits of ACIC’s claim against him. Ms. Boeding and New

Image appeared in court. They were initially represented by the same attorney, but

he withdrew in May 2009. Ms. Boeding represented herself after that. The court

advised New Image’s principal (Ms. Boeding’s daughter) that New Image, a limited

liability company, could not appear in court either pro se or by Ms. Boeding, who is

not a lawyer. New Image never retained another lawyer, however, and was deemed

not to have appeared further after counsel withdrew. On September 27, 2010, a

default judgment was entered against New Image and Ms. Boeding as a sanction for

their failure to comply with discovery orders. The district court reviewed the law on

sanctions in its order, but the court did not address the merits of ACIC’s claims

against New Image or Ms. Boeding.

      Shortly before the default judgment was entered against New Image and

Ms. Boeding on ACIC’s original claims against them, ACIC moved to amend its

complaint to assert that more money was involved than the $120,000 originally


                                          -3-
alleged, and to assert claims against Mr. Atamian and Ms. Boeding for

indemnification (that is, reimbursement) under their indemnity agreements because

ACIC had paid the claims against the Administrator Bonds. The district court

granted the uncontested motion, construing it as a motion to amend the pretrial order

to add a claim. The court referred the matter to the magistrate judge to set a schedule

for the filing and litigation of the new claim. The magistrate judge directed ACIC to

prepare a proposed amended pretrial order, and permitted Ms. Boeding to make

suggestions for any items to be included in it. The amended pretrial order was

entered in January 2011.

      In March 2011, ACIC filed separate motions seeking summary judgment on its

amended claim for a constructive trust on New Image’s real property and for

indemnification by Mr. Atamian and Ms. Boeding. In an order entered on May 23,

2011, the district court granted ACIC’s motion as to New Image, and granted in part

and denied in part ACIC’s motion as to Mr. Atamian and Ms. Boeding. Because

Mr. Atamian, Ms. Boeding, and New Image had already been held liable by default

on ACIC’s original claims involving $120,000 of misappropriated estate funds, the

court considered only the additional dollar amount asserted in ACIC’s summary

judgment motions—$28,112.77.

      The district court granted ACIC’s motion for summary judgment against New

Image as uncontested, imposing a constructive trust against the real property in the

total amount of $148,112.77. The court also reviewed the merits of the amended


                                         -4-
claim for a constructive trust, concluding that New Image was liable on the merits for

the additional amount asserted. The court granted ACIC’s motion for summary

judgment against Mr. Atamian on its claim for indemnification as uncontested. But

the court denied ACIC’s motion for summary judgment against Ms. Boeding because

she had properly and correctly raised for the first time in the amended pretrial order

that venue was improper in Kansas under the forum selection clause of her indemnity

agreement. The court expressly reserved until the conclusion of the litigation the

issue of the amount of attorney’s fees and costs to be awarded to ACIC from

Mr. Atamian (based on ACIC’s original and amended claims) and Ms. Boeding

(based on the default judgment entered against her as a sanction before ACIC’s

motion to amend was granted).

      The court granted ACIC’s subsequent motion to certify the May 23, 2011,

order for interlocutory appeal under Rule 54(b) solely as to New Image, and entered a

final judgment solely as to New Image on ACIC’s claims for a constructive trust.

Ms. Boeding appeals.


                                    II. Discussion

      ACIC moved to dismiss the appeal for lack of jurisdiction, arguing that

Ms. Boeding lacks standing to appeal the final judgment against New Image and that

the award of attorney’s fees against her is not yet final for appeal. Ms. Boeding filed

a response to ACIC’s motion, and we deferred ruling on it until after the parties had



                                         -5-
briefed the merits. Having considered all of the parties’ materials, we grant ACIC’s

motion to dismiss.

      “‘The standing Article III requires must be met by persons seeking appellate

review, just as it must be met by persons appearing in courts of first instance.’”

Thomas v. Metro. Life Ins. Co., 631 F.3d 1153, 1159 (10th Cir. 2011) (quoting

Arizonans for Official English v. Arizona, 520 U.S. 43, 64 (1997)). “[I]t is usually

only parties who are sufficiently aggrieved by a district court’s decision that they

possess Article III and prudential standing to be able to pursue an appeal of it.”

Raley v. Hyundai Motor Co., 642 F.3d 1271, 1274 (10th Cir.), cert. denied,

132 S. Ct. 779 (2011). Ms. Boeding bears the burden to establish her standing to

appeal the district court’s May 23 order, as “[i]t is the appellant’s burden, not ours, to

conjure up possible theories to invoke our legal authority to hear her appeal.” Id.

at 1275.

      Ms. Boeding’s arguments in her response to ACIC’s motion to dismiss are

conclusory and wholly insufficient to demonstrate that she has standing to appeal. In

her merits reply brief, she argues in conclusory fashion that she has standing to

appeal because, “as a result of the judgment under review,” she will be “liable for

legal fees under the surety agreement” and “liable to New Image for at least

$129,416.75 of the judgment.” Aplt. Reply Br. at 3. There are three problems with

Ms. Boeding’s argument.




                                          -6-
       First, she belatedly raised this argument in her reply brief instead of in her

response to ACIC’s motion to dismiss. See Aviva Life & Annuity Co. v. FDIC,

654 F.3d 1129, 1136 n.6 (10th Cir. 2011) (noting the general rule that contentions

raised for the first time in reply brief are deemed waived). Second, she fails to go

beyond this conclusory statement to explain how her asserted liability supports her

asserted standing to appeal the May 23 order against New Image. See Murrell v.

Shalala, 43 F.3d 1388, 1390 n.2 (10th Cir. 1994) (holding that appellate court does

not consider “issues adverted to in a perfunctory manner, unaccompanied by some

effort at developed argumentation” (quotation omitted)). Finally, she has not shown,

and the district court did not hold, that she is liable for attorney’s fees because of the

constructive trust imposed on the real property owned by New Image; rather, her

liability for attorney’s fees was imposed by default as a sanction for her failure to

comply with discovery orders.

       In her opening brief on the merits, Ms. Boeding raises six arguments, two of

which are further subdivided into two parts. Only one of her arguments clearly does

not relate to the district court’s merits discussion of the constructive trust in its

May 23, 2011, order. To the extent she argues that the district court erred by

imposing a constructive trust on real property owned by New Image, however, she

has failed to demonstrate that she is personally aggrieved by the court’s May 23 order

to establish her Article III standing to appeal. See Raley, 642 F.3d at 1274-75.




                                            -7-
      Moreover, even if Ms. Boeding is sufficiently aggrieved by the May 23 order

for Article III standing, “[o]ne element of prudential standing is ‘the general

prohibition on a litigant’s raising another person’s legal rights.’”

Commonwealth Prop. Advocates, LLC v. Mortg. Elec. Registration Sys., Inc.,

680 F.3d 1194, 1201 (10th Cir. 2011) (quoting Elk Grove Unified Sch. Dist. v.

Newdow, 542 U.S. 1, 12 (2004)). ACIC argues that Ms. Boeding is asserting New

Image’s rights because the May 23 order was certified for interlocutory appeal only

as to New Image. We agree that Ms. Boeding lacks prudential standing, as well as

Article III standing, because she may not assert New Image’s rights to challenge the

district court’s reasons for increasing the constructive trust on New Image’s real

property. Indeed, she concedes that she is not an attorney and may not represent

New Image on appeal. Aplt. Reply Br. at 3 (citing Tal v. Hogan, 453 F.3d 1244,

1254-55 (10th Cir. 2006)).

      Ms. Boeding’s remaining issue in her merits brief challenges the district

court’s subject matter jurisdiction to have entertained this suit at all because the

probate estate is being administered in state court in California. Because we lack

jurisdiction over her interlocutory appeal, however, we also lack jurisdiction to

determine the merits of her argument that the district court lacked subject matter




                                           -8-
jurisdiction. See Timpanogos Tribe v. Conway, 286 F.3d 1195, 1200-01 & n.2

(10th Cir. 2002).

      DISMISSED.


                                            Entered for the Court


                                            Timothy M. Tymkovich
                                            Circuit Judge




                                      -9-